                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MICHAEL A. LUNA,                               )
                                               )
               Plaintiff,                      )       Civil Action No. 18-139 Erie
                                               )
       v.                                      )
                                               )
PTLM. ALLISON #442, et al.,                    )       Magistrate Judge Richard A. Lanzillo
                                               )
                                               )
               Defendants.                     )


                                   MEMORANDUM ORDER

       Plaintiff Michael A. Luna (“Plaintiff”), acting pro se, initiated this civil rights action

pursuant to 42 U.S.C. § 1983 on May 16, 2018. ECF No. 1. The Court ordered the U.S. Marshal

to mail a copy of the complaint, notice of lawsuit, request for waiver of service of summons, and

waiver form to each of the Defendants on July 13, 2018. ECF No. 15. That order was executed

on August 2, 2018. ECF No. 16. Defendants responded by executing a waiver of service on

November 20, 2018. ECF No. 21. Defendants moved to dismiss all claims on January 7, 2019.

ECF No. 27. In the meantime, Plaintiff filed a motion for default and default judgment on

January 2, 2019. ECF No. 24. For the reasons which follow, that motion will be denied.

       Pursuant to Rule 55 of the Federal Rules of Civil Procedure, the entry of default

judgment is a two-step process. Fed. R. Civ. P. 55(a), (b). First, a party must request that the

clerk of the court “enter . . . the default” of the party that has not answered the pleading or

“otherwise defend[ed],” within the time required by the rules or as extended by court order. Fed.

R. Civ. P. 55(a). Once default has been properly entered, the party “must apply to the court for a

                                                   1
default judgment.” Fed. R. Civ. P. 55(b)(2). 1 The determination as to whether a party is in

default is left to the discretion of the trial court. See Hritz v. Woma Corp., 732 F.2d 1178, 1180

(3d Cir. 1984); D’Onofrio v. Il Mattino, 430 F. Supp. 2d 431, 437 (E.D. Pa. 2006) (noting that a

district court has broad discretion to decide whether a party is in default). However, the United

States Court of Appeals for the Third Circuit has provided district courts with some factors to

guide the exercise of their discretion. These factors are: “(1) prejudice to the plaintiff if default

is denied, (2) whether the defendant appears to have a litigable defense, and (3) whether

defendant’s delay is due to culpable conduct.” Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d

Cir. 2000).

         After careful review, the Court concludes that the Chamberlain factors weigh against an

entry of default. Requiring a plaintiff to “litigate an action on the merits rather than proceed by

default does not constitute prejudice.” Choice Hotels Int'l, Inc. v. Pennave Assocs. Inc., 192

F.R.D. 171, 174 (E.D. Pa. 2000) (citation omitted). There is nothing to suggest that the brief

delay in proceeding with this action caused evidence to be lost or that Defendants engaged in

culpable conduct of any sort. Milton Roy, LLC v. Northeast Pump & Instrument, Inc., 2018 WL

4006404, at *2 (E.D. Pa. 2018). Moreover, a review of the pending motion to dismiss suggests

that Defendants have a litigable defense. Finally, the Court notes that defaults are not favored in

this Circuit, and in close cases, “doubts should be resolved in favor of setting aside the default

and obtaining a decision on the merits.” Farnese v. Bagnasco, 687 F.2d 761, 764 (3d Cir. 1982).




1
 Default judgment may be entered by the clerk if the plaintiff’s claim is “for a sum certain or a sum that can be
made certain by computation,” a scenario not presented here. See Fed. R. Civ. P. 55(b)(1).
                                                         2
      For the reasons set forth above, IT IS HEREBY ORDERED that Plaintiff’s Motion for

Default and Default Judgment (ECF No. 24) be DENIED.



                                                   /s/ Richard A. Lanzillo
                                                   RICHARD A. LANZILLO
                                                   United States Magistrate Judge


Dated: February 12, 2019




                                            3
